               Case 20-10161-LSS          Doc 89     Filed 02/06/20      Page 1 of 1



                            IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE
---------------------------------○
                                                                  :
In re:                                                            : Chapter 11
                                                                  :
AMERICAN BLUE RIBBON HOLDINGS, : Case No. 20-10161 (LSS)
LLC, et al.,                                                      :
                                                                  : NOTICE OF APPOINTMENT OF
                               Debtors.                           : COMMITTEE OF UNSECURED
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - ○ CREDITORS

       Pursuant to Section 1102(a)(1) of the Bankruptcy Code, I hereby appoint the following
persons to the Committee of Unsecured Creditors in connection with the above captioned cases:

               1. SCF RC Funding I, LLC, Attn: AJ Peil, 902 Carnegie Center, Ste 520,
               Princeton, NJ 08540, Phone: (609) 436-0619

               2. Realty Income Corp., Attn: Kirk Carson, 11995 El Camino Real, San Diego,
               CA 92130, Phone: (858) 284-5256

               3. Valassis Direct Mail, Inc., Attn: Vanessa O’Connell, 15955 La Cantera
               Parkway, San Antonio, TX 78256 Phone: (210) 694-1933, Fax: (210) 697-1326



                                               ANDREW R. VARA
                                               UNITED STATES TRUSTEE,
                                               REGIONS 3 & 9


                                                /s/ Benjamin Hackman  for
                                               T. PATRICK TINKER
                                               ASSISTANT UNITED STATES TRUSTEE
                                               benjamin.a.hackman@usdoj.gov

DATED: February 6, 2020
Attorney assigned to this Case: Benjamin Hackman, Phone: (302) 573-6491, Fax: (302) 573-6497
Debtors’ Proposed Counsel: Robert Poppiti, Phone: (302) 571-6600, Fax: (302) 571-1253
